F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         AUG 6 1998
                                     TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 DAVID ZIVKOVIC,

           Plaintiff - Appellant,
 vs.                                                   No. 97-4198
                                                   (D.C. No. 97-CV-393)
 GLENN PERRYMAN; BRYANT                                  (D. Utah)
 GREEN; ANTHONY JOHNSON;
 SGT. KOLTERYAHN; VINCE JACK;
 ART HANSEN; SPENCER
 ROBINSON; DAVID THOMPSON;
 A. J. CARLSON; MIKE MANSELL;
 BILLIE CASPER; SCOTT CARVER;
 ALAN WALKER; M. R. SIBBETT; H.
 L. HAUN; CURTIS GARNER;
 CHERYL HANSEN; JIM SMITH;
 FRED HURST; CHUCK HOBBS;
 WILL CARLSON,

           Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before PORFILIO, KELLY, and HENRY, Circuit Judges. **


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1.9. The cause is therefore ordered submitted without oral argument.
      Plaintiff-Appellant David Zivkovic appeals from the dismissal without

prejudice of his civil rights lawsuit against prison officials for failure to exhaust

administrative remedies. Our jurisdiction arises under 28 U.S.C. § 1291, and we

affirm.

      Mr. Zivkovic, an inmate in the Utah state prisons, sued prison officials

under 42 U.S.C. §§ 1983 and 1985, alleging violations of due process and equal

protection arising from disciplinary proceedings and other prison conditions. The

district court held Mr. Zivkovic had failed to exhaust administrative remedies

under 42 U.S.C. § 1997e(a) by failing to submit a court-ordered certification of

exhaustion of administrative remedies signed by the prison grievance coordinator.

      Section 1997e(a) states, “No action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.A. § 1997e(a) (West Supp.

1998). This exhaustion requirement is a mandatory prerequisite to Mr. Zivkovic’s

§ 1983 and § 1985 claims, and when not fulfilled the court is required to dismiss

the action. See Garrett v. Hawk, 127 F.3d 1263, 1264–65 (10th Cir. 1997);

Brown v. Toombs, 139 F.3d 1102, 1104 (6th Cir. 1998), petition for cert. filed,

(Apr. 28, 1998) (No. 97-8990). Mr. Zivkovic raises several unpersuasive

arguments against exhaustion, some apparently based on the limited exhaustion

                                          -2-
requirement of § 1997e(a)–(b) before the statute was amended by the Prison

Litigation Reform Act (PLRA), Pub. L. No. 104-134 § 803, 110 Stat. 1321 (Apr.

26, 1996). The post-PLRA act applies to Mr. Zivkovic’s claim, see Garrett, 127

F.3d at 1266, and requires its dismissal.

      AFFIRMED.



                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                            -3-